Silverang
Rosenzweig

Haltzman i.i.C

 

Attorneys at Law

59§ East Lancaster Avenue Philip S, Rosenzweig
Slllf€ 293 (610) 263-0124 Ditect Dial
St. Davlds, PA 19087 (215) 754-4139 Direct Pax
(610) 263-0115 Telephone Email; M§L_:M@BLMMM

(215) 754-4934 Facsimile
www. sanddlawye rs.com

April 15, 2019

VIA ECF and FA CSIMILE TO (26 7 2 299~ 7428

The Honorable Eduardo C. Robreno, U.S.D.].
U.S. Courthouse, Room 7614

60l Market Street

Philadelphia, Pennsylvania 19106

Re: Richard Liebetman v. Pla;}gz Dulce Wda. S.A.. et al
USDC, EDPA, Docket No. 14-03393

Dear Judge Robreno:

I represent Richard Lieberman, Plaintiff in the above described Civil Action before Your
Honor.

On Friday, April 12, 2019, at the request of Your Honor’s Court Deputy Ronald Vance,
counsel for Defendants, Patrick Troy, Esquire, and l, as counsel for Plaintiff, participated in a
telephone conference in anticipation of the upcoming trial date starting on April 29, 2019, With the
selection of a jury for the trial of this case. In that telephone conference, Mr. Vance informed us
that the Court Would proceed \vith the selection of a jury on April 29, 2019, With the
commencement of trial on the morning of April 30, 2019, and Would then only continue until Noon
on Wednesday, May 1, 2019, Whereupon the trial would then be suspended until the following
Monday, May 6, 2019.

With full candor to the Court, l Was more than shocked by the aforesaid turn of events \vitb
respect to this trial particularly given the colloquy \vhich occurred surrounding the setting of the
April 30, 2019 trial date in the first instance The course of events for the trial previously had the
case carrying over to Monday, May 6, 2019 only in the event the case did not conclude the previous
Friday. The rest of the Week of May 6, 2019 Was not scheduled for the Lieberman trial. Alas,
commencing on \X/ednesday, May 8, 2019, l starr Witness preparation in the case of Gulamnabi
Vahora vs. Valley Diagnostics Laboratory lnc., et al., Case No. 1:16-cv-01624-SKO, in advance of

{0'1069<)07;1}

The Honorable Eduardo C. Robreno
April 15, 2019
Page 2

the commencement of trial in that case before the Honorable Sheila Oberto in the United States
District Court for the Eastern District of California, Fresno Division, relative to which trial l am
attached commencing the beginning of the following week of May 13, 2019. Should Your Honor
require a copy of that trial attachment and Order of judge Oberto, l would be more than happy to
transmit the same, but l do not do so herewith because of the length of that Third Amended Pre-
Trial Order.

Therefore, l am unable to continue the Lieberman trial into and through the week of l\/lay 6,
2019. Respectfully, the last minute change in the Court’s trial schedule works a material prejudice to
the Plaintiff. As counsel, l more than understand and appreciate the Court’s authority and
discretion with respect to trial matters Nevertheless, the schedule suggested by Mr. Vance is simply
not feasible

l therefore respectfully request that the Court set a new trial date in the lieberman matter
for early September, the tiineframe l originally requested when Your Honor directed the April 30,
2019 trial date. l am more than happy to reiterate the reasons why a trial date prior to early
September is not practical or easily achievable given my other commitments and the vacation/ travel
schedules of counsel, of the parties and of the various witnesses

l welcome a conference call with Your Honor and with l\/Ir. Troy at the Court’s soonest
opportunity l have conferred with l\/lr. Troy, and while his schedule does not present the same

problems for the week of May 6, 2019, he was amenable to my requests made hereinabove

l appreciate the Court’s consideration and Your Honor’s continuing courtesies in this case,
and l await the Court’s direction

PSR/mer

 

cc: Patrickj. Troy, Esquire (via ECF and electronic mail)
\X/illiam E. Viss, Esquire (via ECF and electronic mail)
Barbara A. Fein, Esquire (via ECF and electronic mail)

{01069907;1}

